Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Substrate Having A Varying Width Power Supply Wire, Display Panel and Display Device Having the Same.
Drawings
The drawings are objected to because fig. 1 and fig. 5 include the first and second power supply circuits which have been mislabeled. Specifically, per ¶ 67-68, the first power supply circuit 5 is connected to power supply wires 31  and 32, and the second power supply circuit 6 is connected to the drive signal wires 20. Figures 1 and 5 must be amended to switch the labels 5 and 6 between the two power supply circuits.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  the claim recites: “a plurality of cascaded shift registers comprising a first shift register, a second shift register,..., and an Nth shift register, wherein N is a positive integer”. Suggested correction: “a plurality of cascaded shift registers comprising N shift registers, wherein N is a positive integer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2015/0187279 A1, hereinafter “Lee”.
	Regarding claim 1, Lee teaches a display substrate (¶ 140), comprising: a base substrate (¶ 140, base substrate 110, also see fig. 4 and 8 and 9) comprising a display region (¶ 140-141, active area A/A, fig. 8) and a non-display region (¶ 144, non-active area N/A, fig. 8), wherein the display region comprises a display pixel (¶ 143), and the non-display region surrounds at least a part of the display region (¶ 144); a pixel circuit comprising a power supply wire (¶ 74-76), wherein the power supply wire is configured to provide a power supply voltage to the display pixel (¶ 75-76); and a drive circuit at least partially in the non-display region (fig. 4 and 8, element 230, ¶ 68), and comprising a drive signal wire (either one of lines 141a-c, ¶ 81-83), wherein the drive signal wire is configured to provide a drive signal to the pixel circuit (¶ 81-83); the power supply wire comprises a narrow wire portion (fig. 4 and 8, either one of lines 145a, 146a, and or 147a) and a wide wire portion connected to the narrow wire portion (fig. 4 and 8, either one of lines 145b, 146b, and or 147b), an orthographic projection of the narrow wire portion on the base substrate at least partially overlaps with an orthographic projection of the drive signal wire on the base substrate (fig. 4 and 8, note the overlapping of 141a and 146a), and a wire width of the narrow wire portion is less than a wire width of the wide wire portion (fig. 4 and 8, see the difference in width of 145a and 145b, for example); the display substrate has a first side for display and a second side opposite to the first side (¶ 85-86), and comprises a bending region at an edge of the base substrate (fig. 4 and 8, ¶ 85), and the power supply wire and the drive signal wire extend from the first side to the bending region and cross the bending region to further extend to the second side (see fig. 4 and 8, configuration of lines 141 and 145-147); and the narrow wire portion of the power supply wire is at least on the second side of the display substrate (see fig. 4 and 8).

	Regarding claim 2, Lee teaches that the drive circuit comprises a plurality of the drive signal wires (lines 141a-c, ¶ 81-83), an orthographic projection of a first part of drive signal wires among the plurality of drive signal wires on the base substrate at least partially overlaps with the orthographic projection of the narrow wire portion on the base substrate (fig. 4 and 8, note the overlapping of 141a and 146a), and an orthographic projection of a second part of drive signal wires among the plurality of drive signal wires on the base substrate at least partially overlaps with the orthographic projection of the wide wire portion on the base substrate (fig. 4 and 8, note the overlapping of 141a-c with the wide portions 145-7b), and a total number of the second part of drive signal wires is less than a total number of the first part of drive signal wires; or, an orthographic projections of the plurality of drive signal wires on the base substrate do not overlap with the orthographic projection of the wide wire portion on the base substrate (fig. 9, drive signal wires 141a/b and wide wire portions 145b/146b do not overlap).

	Regarding claim 3, Lee teaches that the drive signal wire comprises a bending portion on the second side of the display substrate (see fig. 4 and 8, lines 141a and 141c, wherein the lines bend toward the drive circuit 230), and the bending portion comprises a transverse portion and a longitudinal portion that are connected with each other (fig. 4 and 8 see such portions); and an extension direction of the longitudinal portion is substantially identical to an extension direction of the power supply wire (see figs. 4 and 8), and the transverse portion overlaps with the power supply wire in a direction perpendicular to the base substrate (per figs. 4 and 8, the drive signal wires enter the second side from the bending area longitudinally, then bend towards the driving circuit 230 via a transverse portion which overlaps with a narrow portion of the power supply wire 146a, and then continues to move towards the driving circuit 230 longitudinally).

	Regarding claim 4, Lee teaches a first power supply circuit on the second side of the display substrate and configured to provide the power supply voltage to the power supply wire; and a second power supply circuit on the second side of the display substrate and configured to provide the drive signal to the drive circuit (fig. 4/8, element 230 is configured as the first and second power supply circuit; see ¶ 70).

	Regarding claim 5, Lee teaches that the power supply wire is connected to the first power supply circuit and led out from the first power supply circuit, and the drive signal wire is connected to the second power supply circuit and led out from the second power supply circuit (see figs. 4/8); a position, where the power supply wire is led out from the first power supply circuit, is on a side of a position, where the drive signal wire is led out from the second power supply circuit, close to the edge of the display substrate (see figs. 4/8).

	Regarding claim 6, Lee teaches that the wide wire portion comprises a first portion and a second portion (fig. 4, wide wire portion 145b, for example, has a left and a right portion that are considered to be the first and second portion respectively); and the narrow wire portion has a first end and a second end in an extension direction of the power supply wire (narrow wire portion 145a has a first end connected to the left side of 145b and a right end connected to the right side of 145b, note that such wires are extended longitudinally which is in an extension direction of the power supply wires extending into the display area), the first portion is connected to the first end of the narrow wire portion (fig. 4/8, see the connection of 145a and 145b on the left side), and the second portion is connected to the second end of the narrow wire portion (fig. 4/8, see the connection of 145a and 145b on the right side).

	Regarding claim 8, Lee teaches that a wire width of the power supply wire is greater than a wire width of the drive signal wire (see fig. 9).

	Regarding claim 9, Lee teaches that the wire width of the narrow wire portion of the power supply wire is greater than the wire width of the drive signal wire (see fig. 10, note that fig. 10 discloses the width of the wires at the bending area which, per fig. 4, include the narrow portion of the power supply wire).

	Regarding claim 10, Lee teaches that the power supply wire comprises: a first power supply wire configured to provide a first power supply voltage to the display pixel (VDD, ¶ 70); and a second power supply wire configured to provide a second power supply voltage to the display pixel (GND voltage, ¶ 70), wherein a polarity of the second power supply voltage is opposite to a polarity of the first power supply voltage (VDD and GND are inherently opposite in polarity, VDD is seen as the positive voltage and GND as the negative voltage by circuit components); and at least one selected from a group consisting of the first power supply wire and the second power supply wire comprises the narrow wire portion and the wide wire portion (fig. 4/8, both power supply wires include such narrow wire portions).

	Regarding claim 18, Lee teaches that the narrow wire portion is in the non-display region on the first side of the display substrate (see fig. 4).

	Regarding claim 19, Lee teaches that each selected from the group consisting of the first power supply wire and the second power supply wire respectively comprises a first power supply sub-trace and a second power supply sub-trace (figs. 4/8, see such sub-traces), and the first power supply sub-trace and the second power supply sub-trace respectively comprise the narrow wire portion and the wide wire portion (left and right half of the power supply wires in the non-display area are such first and second sub-traces, respectively, which include the wide and narrow portions); the drive signal wire comprise a first signal sub-trace and a second signal sub-trace (fig. 4/8, lines 141a/c on the right and left side), and an extension direction of the first signal sub-trace is opposite to an extension direction of the second signal sub-trace extend (fig. 4/8, the traces move in opposite/mirrored directions), and the first signal sub-trace and the second signal sub-trace are respectively at two opposite sides of the display region (see fig. 4/8); the narrow wire portion of the first power supply sub-trace at least partially overlaps with the first signal sub-trace in a direction perpendicular to the base substrate, and the narrow wire portion of the second power supply sub-trace at least partially overlaps with the second signal sub-trace in the direction perpendicular to the base substrate (see fig. 4/8, overlapping of signal and power lines on the two opposite sides).

	Regarding claim 20, Lee teaches that the power supply wire enters the display region from a first side of the display region close to the first power supply circuit (see fig. 4/8); or, the power supply wire enters the display region from a side, which intersects with the first side of the display region, of the display region.
	Regarding claim 21, Lee teaches a display panel, comprising the display substrate according to claim 1 (fig. 4/8, element 100).

	Regarding claim 22, Lee teaches a display device, comprising the display panel according to claim 21 (¶ 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Hirayama, US 2004/0108977 A1, hereinafter “Hirayama”.
	Lee does not specifically teach that the wire width of the narrow wire portion is less than or equal to half of the wire width of the wide wire portion.
	Hirayama, however, teaches in ¶ 125-128 that the wire width of the wide wire portion is reduced at the overlapping portions with driving wires. Hirayama further teaches a specific formula to determine such widths.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee of Hirayama to simply set the width of the wide and narrow portions of the wires. Specifically, based on equation 1 of Hirayama, it would have been obvious to one of ordinary skill that that wire width of the narrow wire portion is less than or equal to half of the wire width of the wide wire portion. Both references teach power wires and display drive wires which intersect or overlap each other. One would have been motivated to make such a combination since Hirayama clearly teaches that by configuring the width of the wires as taught by Hirayama, “it is possible to reduce the parasitic capacitance of the display data signal line 53 which is generated at the intersection.”

Claims 11-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Moon, US 2003/0227433 A1, hereinafter “Moon”.
	Regarding claim 11, Lee does teaches that the drive circuit comprises a gate drive circuit (fig. 4/8, element 210, ¶ 68).
	Lee does not teach that the gate drive circuit comprises: a plurality of cascaded shift registers comprising a first shift register, a second shift register,..., and an Nth shift register, wherein N is a positive integer, and each of the shift registers comprises a signal input terminal and a signal output terminal; and a trigger signal wire connected to the signal input terminal of first shift register and configured to provide a trigger signal to the first shift register, wherein the drive signal wire comprises the trigger signal wire.
	Moon, however, teaches that the gate drive circuit comprises: a plurality of cascaded shift registers (fig. 4 and 6, element 170, ¶ 96) comprising a first shift register, a second shift register,..., and an Nth shift register, wherein N is a positive integer (fig. 4 and 6, element 170, ¶ 96), and each of the shift registers comprises a signal input terminal and a signal output terminal (fig. 6, see IN and OUT terminals on each shift register, ¶ 97); and a trigger signal wire (STV) connected to the signal input terminal of first shift register and configured to provide a trigger signal to the first shift register (¶ 98), wherein the drive signal wire comprises the trigger signal wire (fig. 4 and 6, ¶ 80 and 98, STV is one of the drive signal wires).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Moon. Both references teach display devices including gate driving units. Moon further teaches the details of such a gate driver including shift registers and their respective connections and configurations. As such, one would have been motivated to make such a combination in order to generate the gate signals and properly drive the pixels of the display device.

	Regarding claim 14, Lee teaches that the drive signal further comprises a light emission control drive signal (fig. 4/8, line 141c, ¶ 72), wherein the light emission control drive signal is provided to the pixel circuit (¶ 72).
	Lee does not teach that the trigger signal wire further comprises: a light emission control trigger signal wire configured to provide a light emission control trigger signal to the first shift register so that the first shift register outputs the light emission control drive signal.
	Moon, however, teaches outputting of scan signals similar to the light emission control drive signals. Moon further teaches a trigger signal STV provided to the first shift register SRC1 (see fig. 6), so that the first shift register outputs such a scan signal.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Moon. Both references teach display devices including scan driving units. Moon further teaches the details of such a  driving unit including shift registers and their respective connections and configurations. As such, one would have been motivated to make such a combination in order to generate the scanning signals and properly drive the pixels of the display device.
	Regarding claim 16, Lee does not teach that the drive signal wire further comprises a clock signal wire configured to provide a clock control drive signal to each of the shift registers so that the scan drive signal and the light emission control drive signal are provided to the pixel circuit.
	Moon, however, teaches in fig. 6, providing clock signals CKV and CKVB to the shift registers in order to output the scanning signals. 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Moon. Lee teaches the scan driver and light emission control driver units 210 and 220, respectively. Moon further teaches the details of such driving units including shift registers and their respective connections and configurations. As such, one would have been motivated to make such a combination in order to generate the scanning signals and properly drive the pixels of the display device.

	Regarding claim 17, Lee does not teach that the drive signal wire further comprises: a low-level signal wire which is connected to each of the shift registers and configured to provide a first voltage drive signal to each of the shift registers; and a high-level signal wire which is connected to each of the shift register and configured to provide a second voltage drive signal to each shift register, wherein the second voltage is greater than the first voltage.
	Moon, however, teaches a low-level signal wire which is connected to each of the shift registers and configured to provide a first voltage drive signal to each of the shift registers (fig. 7, VON); and a high-level signal wire which is connected to each of the shift register and configured to provide a second voltage drive signal to each shift register (fig. 7, VOFF), wherein the second voltage is greater than the first voltage (see fig. 8).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Moon. Lee teaches the scan driver and light emission control driver units 210 and 220, respectively. Moon further teaches the details of such driving units including shift registers and their respective connections and configurations. As such, one would have been motivated to make such a combination in order to generate the scanning signals and properly drive the pixels of the display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621